BOWEN, Judge.
The defendant was indicted and convicted for trafficking in cannabis in violation of Alabama Code 1975, Section 20-2-80. Sentence was three years’ imprisonment.
Appellate counsel has filed no brief and this case is due to be affirmed on authority of Rule 45B, A.R.A.P. However, this case must be remanded for proper sentencing. The defendant must be sentenced to “a mandatory minimum term of imprisonment of three calendar years and to pay a fine of $25,000.00.” Section 20-2-80(l)(a) (emphasis added).
Additionally, the trial judge had no authority to suspend sentence pending appeal. Section 20-2-81(a) provides that “with respect to any person who is found to have violated this article, adjudication of guilt or imposition of sentence shall not be suspended, deferred, or withheld, nor shall such person be eligible for parole prior to serving the mandatory minimum term of imprisonment prescribed by this article.” The prosecuting attorney made no recommendation to reduce or suspend the defendant’s sentence because the defendant had provided “substantial assistance in the identification, arrest, or conviction of any of his accomplices, accessories, coconspirators, or principals” as provided by Section 20-2-81(b). The trial judge made no finding that the defendant rendered such assistance.
This cause is remanded for proper sentencing.
REMANDED FOR PROPER SENTENCING.
All Judges concur.